DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/03/2020, 01/13/2021, and 05/25/2021 have been considered by the examiner.

Drawings
The drawings are objected to as they have been submitted in color (Grayscale).  Color photographs (grayscale) and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2)  is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Examples of GrayScaled images are Figs. 1-12

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 4-12, 15, and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 line 1 recites “determining a color for each patch” and line 2 recites “determining a color of each patch” while claim 1 line 8 recites “determining a color of a plurality of patches”. It is unclear to the examiner if the color that is determined in claim 2 refers to the same color that is determined in claim 1. The examiner recommends changing claim 2 to “wherein determining the color for each patch comprises determining the color of each patch”. Appropriate action is required.
Claim 4 recites “selecting a subset of images comprises…” while claim 1 recites “to select a subset of images…” It is unclear to the examiner if the subset of images in claim 4 refers 
Claims 5 and 7 recite applying “consistent style” to images. It is not clear to the examiner what a consistent style consists of. As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The office will interpret these claims as applying adjustments to the images such that the frames and pixels look consistent throughout the images. Appropriate action is required.
Claims 5-7 recite “A method as recited in claim 1” while claim 1 recites “A method comprising..” It is not clear to the examiner if the method as recited in claims 5-7 refer to the same method as recited in claim 1. The examiner recommends changing claims 5-7 to “The method of claim 1.” Appropriate action is required.
Claims 8-10 recite “wherein segmenting comprises” while claim 4 recites “comprises segmenting…” It is unclear to the examiner if the segmenting done in claims 8-10 (which are dependent on claim 4) refers to the same segmenting as recited in claim 4. The examiner recommends changing claims 8-10 to “wherein the segmenting comprises…” Appropriate action is required.
Claim 11 lines 1-2 recites “wherein processing one or more of the plurality of images comprises…” while claim 1 line 3 recites “processing the plurality of images…” It is not clear to the examiner if the processing the plurality of images in claim 11 refers to the same processing as recited in claim 1. The examiner recommends changing claim 11 to “wherein the processing…” The same rational applies to claim 18. Appropriate action is required.

Claim 15 recites “at a substantially ground level”. The term “substantially” is a relative term (see MPEP 2173.05(b), III, D) which renders the claim indefinite. It is unclear to the examiner how high off the ground a “substantially ground level” is. Appropriate action is required.
Claims 8-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being dependent on rejected claim 4 and for failing to cure the deficiencies listed above.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5, 14-15, and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi JP2012147149A 

Regarding claim 1,
Takeshi discloses:
A method comprising; determining a ground map of a geographical area; receiving a plurality of images of the geographical area; processing the plurality of images to select a subset of images to generate an overhead view of the geographical area; 
(Images captured from the in-vehicle cameras are converted into an overhead view image as shown in Fig. 2. In para 0020, “FIG. 2 is a basic concept diagram showing a process of creating an all-around overhead view image from four surrounding captured images from the back camera 1a, the left and right side cameras 1b and 1c, and the front camera 1d.” A plurality of images of received from cameras 1a-d, wherein the images are transformed (i.e. processed, para 0021) to generate an overhead view of the geographical area. Furthermore in para 0011, “In order to set projection transformation parameters that minimize the distortion of the three-dimensional object on the road surface included in the captured image in the overhead image, the shape and the position of the projection surface and the three-dimensional object are used for the projection transformation.” The shape and the position of the projection surface represents a ground map of a geographical area.) 
dividing the ground map into a plurality of sampling points of the geographical area; and determining a color of a plurality of patches of the overhead view image from the subset of images, each patch representing a sampling point of the geographical area.
(In para 0032, “The captured image acquired by the camera 1 is developed in the captured image memory 51, and the preprocessing unit 52 adjusts the luminance balance, color balance, and the like between the captured images individually acquired by the camera 1. The three-dimensional object information acquisition unit 53 receives the three-dimensional object information output from the three-dimensional object detection module 30, and reads the position, posture, size, color tone, and the like of the three-dimensional object described in the three-dimensional object information.” A color is determined for a plurality of patches of the overhead view image (i.e. the three-dimensional object). The three-dimensional object in this example represents a triangular cone (para 0021), wherein the cone represents a plurality of patches (see the cone in the overhead image in Fig. 2 below). Furthermore, since the cone is present in the geographical area, then each patch in the overhead image represents a sampling point of the geographical area.)


    PNG
    media_image1.png
    120
    178
    media_image1.png
    Greyscale

	

	Takeshi discloses:
wherein determining a color for each patch comprises determining a color of each patch of the generated overhead view image for each of the plurality of sampling points, wherein the color of each patch of the generated overhead view image is determined from the color of respective image portions of the subset of images that correspond to each of the sampling points of the geographical area represented by each patch.
(The color of each patch of the triangular cone in the overhead view image as shown in Fig. 2 is determined from the color of the image portion of the subset of images from back camera 1a (para 0021) that corresponds to each of the sampling points of the geographical area represented by each patches of the cone.)

Regarding claim 5,
Takeshi discloses:
determining one or more color correction adjustments to the at least one of the plurality of images to apply a consistent style to the overhead image.
(In para 0032, “The image processing module 50 includes a captured image memory 51, a preprocessing unit 52, an image generation unit 60The captured image acquired by the camera 1 is developed in the captured image memory 51, and the preprocessing unit 52 adjusts the luminance balance, color balance, and the like between the captured images individually acquired by the camera 1”. Camera 1 

In para 0031, “The image processing module 50 has a function of generating an image such as an overhead image converted by projective transformation from a captured image acquired by the camera 1 that captures the periphery of the vehicle.” The color correction adjustments are applied prior to the projective transformation to generate the overhead image.)


Regarding claim 14,
	Takeshi discloses:
wherein the plurality of images comprises limited field of view images and/or one or more sequence of images.
(See the in-vehicle cameras in Fig. 2 as shown below. Fig. 2 shows the field of view lines (i.e. represented as dashed lines) of each of the in-vehicle cameras 1a-d. Therefore, the plurality of images from the in-vehicle cameras 1a-d comprises limited field of view images. Furthermore, in para 0025, “The camera 1 includes a wide angle lens. In particular, in the present embodiment, a viewing angle of 140 to 190 ° is ensured in the horizontal direction and the optical axis is installed in a 

    PNG
    media_image2.png
    142
    201
    media_image2.png
    Greyscale


Regarding claim 15,
	Takeshi discloses:
wherein the plurality of images are captured at a substantially ground level.
(Since the images are captured by in-vehicle cameras, then the plurality of images 
are captured at a substantially ground level.)

Regarding claim 17,
	Takeshi discloses:
wherein the ground map is generated using any one or any combination of: LIDAR, RADAR, SONAR or stereo cameras.
(The ground map is generated using in-vehicle cameras (see Fig. 2))

Regarding claim 18,
	Takeshi 
wherein processing the plurality of images further comprises using features associated with the ground map that are captured in the subset of images
(See Fig. 2. Processing the plurality of images comprises a feature associated with the ground map (i.e. the three-dimensional object, the triangular cone), which is captured in the subset of images by the in-vehicle cameras.)

Regarding claim 19: all limitations have been examined with respect to the method as shown above in claim 1. The non-transitory computer readable medium taught/disclosed in claim 19 can clearly perform the method of claim 1. Therefore claim 19 is rejected under the same rationale.

Regarding claim 20: all limitations have been examined with respect to the method as shown above in claim 1. The system taught/disclosed in claim 20 can clearly perform the method of claim 1. Therefore claim 20 is rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-4, 8-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Ganjineh et al. US20200098135A1 (henceforth Ganjineh)

Regarding claim 3,
Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state wherein processing to select the subset of images comprises: selecting a subset of at least one of the plurality of images based on any or any combination of: environmental conditions; time; and date of capture; to generate a consistent set of images of the geographic area.
However, Ganjineh teaches:
wherein processing to select the subset of images comprises: selecting a subset of at least one of the plurality of images based on any or any combination of: environmental conditions; time; and date of capture; to generate a consistent set of images of the geographic area.
(See para 0185, “the images 500 may be provided along with a (coarse) location 502, as described above. For instance, the image data may be combined with GNSS 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ganjineh into the invention of Tankashi to include selecting a subset of at least one of the plurality of images based on any or any combination of: environmental conditions; time; and date of capture; to generate a consistent set of images of the geographic area in order to create a more robust system by  providing an approximate location and accurate timestamp (para 0185, Ganjineh) for the obtained images to generate a consistent set of images for the geographic area.

Regarding claim 4,
Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state wherein selecting a subset of images comprises segmenting the at least one of the plurality of images to isolate a ground area.
However, Ganjineh teaches:
wherein selecting a subset of images comprises segmenting the at least one of the plurality of images to isolate a ground area.
(See para 0204, and Fig. 16)

Ganjineh into the invention of Tankashi to include selecting a subset of images comprises segmenting the at least one of the plurality of images to isolate a ground area in order to create a more robust system and to additionally generate a view of the road geometry from any desired perspective (para 0230, Ganjineh).


Regarding claim 8,
Takeshi discloses the limitations as recited in claims 1 and 4 above. Takeshi does not specifically state wherein segmenting comprises applying shadow removal masks for any one or any combination of: trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area.  
However, Ganjineh teaches:
wherein segmenting comprises applying shadow removal masks for any one or any combination of: trees, vehicles, street furniture, buildings, and dynamic objects to isolate image data of the ground area.  
(See para 0096, “An image mask may be used when generating the orthorectified road image in order to remove any extraneous or unwanted features (e.g. the vehicle's bonnet) that may be determined from the vehicle environment semantic segmentation.”)

Ganjineh into the invention of Tankashi to include selecting a subset of images comprises segmenting the at least one of the plurality of images to isolate a ground area in order to create a more robust system by removing any extraneous or unwanted features (para 0096, Ganjineh) in the environment that is undesirable to a passenger. Additionally, removing unwanted features will render the display less clustered and easy to read to passengers of the vehicle.

Regarding claim 9,
Takeshi discloses the limitations as recited in claims 1 and 4 above. Takeshi does not specifically state wherein segmenting comprises applying occlusion masks for any one or any combination of; drivable area, vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.  
However, Ganjineh teaches:
wherein segmenting comprises applying occlusion masks for any one or any combination of; drivable area, vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area.  
(See para 0096, “An image mask may be used when generating the orthorectified road image in order to remove any extraneous or unwanted features (e.g. the vehicle's bonnet) that may be determined from the vehicle environment semantic segmentation.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ganjineh into the invention of Tankashi to include applying occlusion masks for any one or any combination of; drivable area, vehicle roof, vehicle hood, window side arms, rear view mirror, interior dashboard to isolate image data of the ground area in order to create a more robust system by removing any extraneous or unwanted features (para 0096, Ganjineh) in the environment that is undesirable to a passenger. Additionally, removing unwanted features will render the display less clustered and easy to read to passengers of the vehicle.

Regarding claim 10,
Takeshi discloses the limitations as recited in claims 1 and 4 above. Takeshi does not specifically state wherein segmenting comprises applying ground surface masks to classify pixels of the plurality of images that substantially correspond to the ground surface as semantic features.  
However, Ganjineh teaches:
wherein segmenting comprises applying ground surface masks to classify pixels of the plurality of images that substantially correspond to the ground surface as semantic features.  
(See para 0096, “An image mask may be used when generating the orthorectified road image in order to remove any extraneous or unwanted features (e.g. the may be determined from the vehicle environment semantic segmentation.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ganjineh into the invention of Tankashi to include herein segmenting comprises applying ground surface masks to classify pixels of the plurality of images that substantially correspond to the ground surface as semantic features in order to classify the elements of the images according to a plurality of different object classes in order to allocate an object class for each pixel in the image. This is desirable for processing and classifying image data (para 0058, Ganjineh), such that objects with a certain object class can be manipulated such as removed (para 0096, Ganjineh), since removing unwanted features is desirable for passengers. 

Regarding claim 11,
Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state wherein processing one or more of the plurality of images comprises: determining a drivable surface within the image; determining portions of the drivable surface that relate to shadows using an image brightness saturation threshold; and replacing the color saturation of the shadow portions of the image with a color saturation of neighboring non-shadow portions of the drivable surface.
However, Ganjineh
wherein processing one or more of the plurality of images comprises: determining a drivable surface within the image; determining portions of the drivable surface that relate to shadows using an image brightness saturation threshold; and replacing the color saturation of the shadow portions of the image with a color saturation of neighboring non-shadow portions of the drivable surface.
(See para 0234 and Figs. 18A-B)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ganjineh into the invention of Tankashi to include determining portions of the drivable surface that relate to shadows using an image brightness saturation threshold; and replacing the color saturation of the shadow portions of the image with a color saturation of neighboring non-shadow portions of the drivable surface in order to provide an image that is significantly more clear (See Fig. 18A and 18B) and easy to read.

Regarding claim 12,
Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state wherein determining the color for each of the patches comprises;  33 determining a three dimensional position of each of the sampling points to indicate whether a color is to be assigned to a patch corresponding to each sampling point by querying a geometric map to determine a three dimensional position for at 
However, Ganjineh teaches:
wherein determining the color for each of the patches comprises;  33 determining a three dimensional position of each of the sampling points to indicate whether a color is to be assigned to a patch corresponding to each sampling point by querying a geometric map to determine a three dimensional position for at least a region of the geographical area captured in at least one of the plurality of images from the subset of images.  
(See para 0227)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ganjineh into the invention of Tankashi to include determining a three dimensional position of each of the sampling points to indicate whether a color is to be assigned to a patch corresponding to each sampling point by querying a geometric map to determine a three dimensional position for at least a region of the geographical area captured in at least one of the plurality of images from the subset of images in order to yield a bird’s eye view of the scenery (para 0227, Ganjineh) wherein each color in the 2D image represents a color in the bird’s eye view image, which improves the appearance of the top-down view display. 


Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state wherein the ground map is used to determine the correlation between the color of each sampling point using the observed color of the sampling point in the subset of images by calculating the positions in the geographical area observed in each of the plurality of images using the surface and/or physical dimensions and/or elevation of the ground surface in the ground map.
However, Ganjineh teaches:
wherein the ground map is used to determine the correlation between the color of each sampling point using the observed color of the sampling point in the subset of images by calculating the positions in the geographical area observed in each of the plurality of images using the surface and/or physical dimensions and/or elevation of the ground surface in the ground map.
(See para 0227) “The same motivation from claim 12 above applies to claim 16.”



Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Kang et al. US20190095722A1 (henceforth Kang)

Regarding claim 6,
Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state using at least one trained computer-based model.  
However, Kang 
further comprising using at least one trained computer-based model.  
(See para 0101 and Fig. 6, “the classifier model may be a CNN”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ganjineh into the invention of Kang to include using at least one trained computer-based model in order to create a more robust system, since a trained computer-based model such as a classifier model can provide a more efficient image segmentation. 

Regarding claim 7,
Takeshi discloses the limitations as recited in claim 1 above. Takeshi does not specifically state at least one trained computer-based model comprises any of: machine learning models, classifiers, and/or Generative Adversarial Networks to apply a learned consistent style to the images.  
However, Kang teaches:
further comprising at least one trained computer-based model comprises any of: machine learning models, classifiers, and/or Generative Adversarial Networks to apply a learned consistent style to the images.  
(See Fig. 6 and para 0101, “the classifier model may be a CNN” for segmentation of the image.) “The same motivation from claim 6 applies to claim 7”. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Takeshi in view of Hiroshi US20100220190A1

Regarding claim 13,
Takeshi discloses the limitations as recited in claims 1 above. Takeshi does not specifically state wherein dividing the ground map into a plurality of sections comprises dividing the ground map into any one or any combination of: square grids, tiles, and/or quadtrees. However, Hiroshi teaches:
wherein dividing the ground map into a plurality of sections comprises dividing the ground map into any one or any combination of: square grids, tiles, and/or quadtrees.
(See Fig. 3 and para 0052-0056. The ground map is divided using square grids.)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Takeshi into the invention of Hiroshi to include dividing the ground map into a plurality of sections comprises dividing the ground map into any one or any combination of: square grids, tiles, and/or quadtrees in order to efficiently manipulate the ground map such an image can be suitably converted from a side view to the top view of the vehicle (para 0056, Hiroshi)



Prior Art (not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure can be found in the attached 892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334.  The examiner can normally be reached on M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-


/G.J.L./
Examiner
Art Unit 3669



/JESS WHITTINGTON/               Examiner, Art Unit 3669